Peters, C. J.
The original record of payments for licenses, kept in the office of the collector of internal revenue, would have been proper evidence. And a copy of the same, certified by the collector himself would hsyre been. A copy of the record authenticated merely by a clerk in the collector’s office, an unofficial person, standing without other proof, would be neither sufficient nor admissible. But it was in this case supported by the testimony of the clerk as a witness, who swears that he personally examined the record and made a true copy. The copy sustained by his oath, was admissible, if the mode of proof styled " sworn copies,” or " examined copies,” is allowable by the practice in this state. State v. Gorham, 65 Maine, 270.
Examined copies are, in England, resorted to as the most usual mode of proving records. Whar. Ev. § 94. The mode *563is explained and commended in Best’s work on evidence, § 468. It seems to have prevailed in many of the states, including-Pennsylvania and New York. It was at an early date adopted, in some of the federal circuit courts. 4 Dall. 412 ( U. S. v. Johns). It is not an unknown mode of proof in New England. It is spoken of as a well settled doctrine in New Hampshire. Whitehouse v. Bickford, 29 N. H. 471. In Spaulding v. Vincent, 24 Vt. 501, it is said : "The more usual method” (of' proving a discharge in a foreign court of bankruptcy) "is a sworn' copy.” Mr. Greenleaf says (1 Ev. § 485), "Where the proof' is by copy, an examined copy, duly made and sworn to by any competent witness, is always admissible.” In Atwood v. Winterport, 60 Maine, 250, the rule is casually approved, Appleton, C. J., there saying, whilst speaking of the mode of proving an army record, " A sworn copy is admissible or a copy certified by the proper certifying officer.”
Why not admissible? The evidence is as satisfactory certainly as a certified copy. In the latter case we depend upon the honor and integrity of an official, and in the former upon the oath of” a competent witness. In either case, an error or a fraud is easily detectable. Probably, the reason why such a mode of proof has-not been much known, if known at all, in our practice, is that it is cheaper and handier to produce copies, and if a witness comes instead, it is more satisfactory to have the officer who controls the records bring them into court. In some jurisdictions certified! copies are not admitted in all cases, but only from special! necessity. We think the evidence was properly admitted.

Exceptions overruled.

Walton, Daneortii, Libbey, Emery and Foster, JJ.,, concurred.